[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Hoskins, Slip Opinion No. 2017-Ohio-2924.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-2924
                        DISCIPLINARY COUNSEL v. HOSKINS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Hoskins, Slip Opinion No.
                                   2017-Ohio-2924.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including practicing law in a jurisdiction in violation of regulation of legal
        profession in that jurisdiction—Permanent disbarment.
     (No. 2016-1496—Submitted February 8, 2017—Decided May 23, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-077.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert Hansford Hoskins, of Cincinnati, Ohio, Attorney
Registration No. 0068550, was admitted to the practice of law in Ohio in 1997.
        {¶ 2} On February 19, 2015, the Supreme Court of Kentucky suspended
Hoskins’s license to practice law in that state for 60 days. Kentucky Bar Assn. v.
                             SUPREME COURT OF OHIO




Hoskins, 454 S.W.3d 289 (Ky.2015). We imposed reciprocal discipline on April
23, 2015, suspending Hoskins from the practice of law in Ohio for 60 days, and we
conditioned his reinstatement on several factors, including his reinstatement in
Kentucky. Disciplinary Counsel v. Hoskins, 142 Ohio St.3d 1244, 2015-Ohio-
1532, 30 N.E.3d 964. The Ohio suspension remains in effect.
       {¶ 3} In a March 4, 2016 amended complaint, relator, disciplinary counsel,
charged Hoskins with multiple violations of the Rules of Professional Conduct in
the course of representing six separate clients—including allegations that he
knowingly continued to practice law while his license was suspended,
impersonated a former colleague in dealings with opposing counsel and the courts
of this state, lied to his clients about the status of his license to practice law, and
failed to respond to relator’s demands for information.
       {¶ 4} And on June 28, 2016, during the pendency of this action, we
indefinitely suspended Hoskins from the practice of law in yet another disciplinary
action upon finding that he had engaged in “a disturbing pattern of neglect and an
ongoing failure to comply with established rules and procedures—not to mention a
flagrant disobedience of court orders and a troubling propensity to engage in
dishonesty when his actions are questioned.” Cincinnati Bar Assn. v. Hoskins, __
Ohio St.3d __, 2016-Ohio-4576, __ N.E.3d __, ¶ 43-44. We also found him in
contempt of our April 23, 2015 reciprocal-discipline order and fined him $600 for
continuing to practice law in three cases while his license was under suspension.
Id. at fn. 2; Disciplinary Counsel v. Hoskins, 146 Ohio St.3d 1425, 2016-Ohio-
4594, 52 N.E.3d 1201.
       {¶ 5} Hoskins answered relator’s complaint, admitting to some—but not
all—of the alleged facts and rule violations. However, he did not appear at the
panel hearing on the matter. Relator presented the testimony of six witnesses and
submitted 43 exhibits to demonstrate Hoskins’s misconduct.             The Board of
Professional Conduct issued a report finding that Hoskins committed multiple




                                          2
                                January Term, 2017




violations of the Rules of Professional Conduct and recommended that he be
permanently disbarred.
       {¶ 6} We adopt the board’s report and recommendation and permanently
disbar Hoskins from the practice of law in Ohio.
                                    Misconduct
                     Count One: Bertke Electric Company, Inc.
       {¶ 7} On February 3, 2015, Hoskins commenced a civil action on behalf of
his client Bertke Electric Company, Inc., a family business partly owned by Kevin
Bertke. Following our April 23, 2015 suspension of his Ohio law license, Hoskins
continued to practice law by impersonating attorney Thomas Mayes in
communications with opposing counsel and the court.
       {¶ 8} On one occasion, opposing counsel received Bertke’s responses to
discovery from an e-mail address bearing Mayes’s name. In response, counsel sent
a letter to the mailing address that Mayes had registered with the Office of Attorney
Services notifying him of deficiencies in the discovery responses. During a
subsequent telephone conversation, Mayes said that he had not participated in the
case and that he had neither created nor used the e-mail address referenced in the
letter. But when opposing counsel asked whether he knew Hoskins, Mayes replied
that he had previously worked at a law office with Hoskins. After speaking with
Mayes, the attorney reviewed his records and discovered that the person who had
identified himself as Mayes during a telephone status conference with the court had
called from the telephone number that Hoskins had registered with the Office of
Attorney Services.
       {¶ 9} Hoskins withdrew from the Bertke case in September 2015, stating
that his license had become “inactive,” but he failed to notify his own client of his
withdrawal. After the court informed Bertke that he would need to obtain new
counsel, he called Hoskins—who falsely claimed that he had forgotten to take some
required classes and failed to timely renew his license; Hoskins did not reveal that




                                         3
                             SUPREME COURT OF OHIO




he had been practicing law without a license for approximately six months.
Hoskins also failed to respond to relator’s letters of inquiry regarding Bertke’s
grievance.
       {¶ 10} We find that Hoskins’s conduct violated Prof.Cond.R. 1.4(a)(3)
(requiring a lawyer to keep the client reasonably informed about the status of a
matter), 3.3(a)(1) (prohibiting a lawyer from knowingly making a false statement
of fact or law to a tribunal), 3.4(c) (prohibiting a lawyer from knowingly disobeying
an obligation under the rules of a tribunal), 4.1(a) (prohibiting a lawyer from
knowingly making a false statement of material fact or law), 5.5(a) (prohibiting a
lawyer from practicing law in a jurisdiction in violation of the regulation of the
legal profession in that jurisdiction), 8.4(c) (prohibiting a lawyer from engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation), 8.4(h)
(prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law), and 8.1(b) and Gov.Bar R. V(9)(G) (both requiring
a lawyer to cooperate with a disciplinary investigation).
             Count Two: Preferred Interiors Drywall Systems, L.L.C.
       {¶ 11} In July 2014, Hoskins filed a complaint on behalf of Preferred
Interiors Drywall Systems, L.L.C., in the Clermont County Court of Common
Pleas. He participated in a scheduling conference with the court on June 19, 2015,
identified himself as counsel for the plaintiff, and failed to mention that his license
to practice law had been suspended for almost two months.
       {¶ 12} Hoskins scheduled and appeared at the defendant’s deposition on
July 7, 2015, in Georgetown, Ohio. During the deposition, opposing counsel asked
Hoskins whether he had been reinstated to the practice of law in Ohio. Hoskins
claimed that he had spoken with an attorney in the Office of Disciplinary Counsel
the previous day who informed him that his license had been reinstated. Opposing
counsel’s partner called the board and learned that Hoskins had not been reinstated
to the practice of law in Ohio.




                                          4
                                 January Term, 2017




       {¶ 13} During a break in the deposition, opposing counsel contacted the
judge to inform him that Hoskins was deposing the witness despite his ongoing
suspension from the practice of law. After confirming that the suspension remained
in effect, the judge issued an order staying all further proceedings in the case,
prohibiting Hoskins from participating in the case, and directing him to
immediately advise his client of his suspension.
       {¶ 14} By continuing to practice law while his license was under suspension
and falsely representing that his license had been reinstated, Hoskins violated
Prof.Cond.R. 4.1(a), 5.5(a), 8.4(c), and 8.4(d) (prohibiting a lawyer from engaging
in conduct that is prejudicial to the administration of justice).
                       Count Three: The Hounchell Adoption
       {¶ 15} On June 5, 2015, Hoskins filed an adult-adoption petition and paid
the court costs in Hamilton County Probate Court case No. 2015-002350, In re
Adoption of Hounchell. At the July 6, 2015 hearing on the matter, Hoskins
identified himself as an attorney, entered an appearance, and examined the
petitioners and the adoptee. By engaging in this conduct while his license was
under suspension, Hoskins violated Prof.Cond.R. 5.5(a).
                          Count Four: The Hanks Divorce
       {¶ 16} In December 2014, Robert M. Hanks paid Hoskins $1,500 to
represent him in a divorce proceeding in the Adams County Court of Common
Pleas. In violation of this court’s April 23, 2015 order, Hoskins failed to notify
Hanks of his suspension, return Hanks’s file, or refund any unearned fees.
Nevertheless, Hanks learned of the suspension in late May or early June 2015 and
asked Hoskins about it. Hoskins falsely stated that he was still entitled to practice
law in Ohio. After that conversation, Hoskins failed to respond to Hanks’s
communications—including his request for a refund and the return of his file.
Hanks obtained new counsel at an additional cost.




                                           5
                             SUPREME COURT OF OHIO




       {¶ 17} Hoskins’s knowing failure to notify Hanks of his suspension from
the practice of law and his dishonesty when questioned about that suspension
violated Prof.Cond. R. 1.4(a)(3), 3.4(c) and 8.4(c). His conduct toward Hanks also
violated Prof.Cond.R. 1.4(a)(4) (requiring a lawyer to comply as soon as practicable
with reasonable requests for information from the client), 1.16(d) (requiring a
lawyer withdrawing from representation to take steps reasonably practicable to
protect a client’s interest), and 1.16(e) (requiring a lawyer to promptly refund any
unearned fee upon the lawyer’s withdrawal from employment).
           Count Five: The Howser Parenting-Agreement Modification
       {¶ 18} Laura Howser paid Hoskins $850 to seek modification of her
parenting agreement with her ex-husband in October 2014. Although he prepared
a one-paragraph affidavit that was to be submitted with Howser’s motion and
presented it to her for her signature, she told him to wait for her instruction to file
the documents with the court.
       {¶ 19} Howser later sent Hoskins an e-mail indicating that due to a change
in circumstances, his services were no longer needed. She requested an itemized
statement and a refund of the unearned portion of her retainer, but Hoskins did not
respond to her e-mail.
       {¶ 20} In September 2015, Howser searched the Internet and discovered
that Hoskins had been suspended from the practice of law in Ohio. She sent him
an e-mail informing him that she knew about the suspension and demanding a
refund of her unearned retainer. Approximately three months later, she received a
$700 refund—half from Hoskins and half from attorney Danny Bubp, with whom
Hoskins once shared an office. However, Hoskins did not respond to relator’s
letters of inquiry regarding Howser’s grievance.
       {¶ 21} We find that Hoskins’s conduct in this matter violated Prof.Cond.R.
1.4(a)(3), 1.4(a)(4), 1.16(d), 1.16(e), 3.4(c), and 8.1(b) and Gov.Bar R. V(9)(G).




                                          6
                                January Term, 2017




                          Count Six: The Covert Matters
       {¶ 22} In his answer to the amended complaint, Hoskins admitted that he
had prepared a will for Dr. Howard Covert and that he sent a draft to him in
December 2015. He also acknowledged that he had met with Covert on at least ten
occasions in the three years prior to relator’s March 4, 2016 filing of the first
amended complaint and that they met in September 2015 to discuss Covert’s
retirement and the sale of his optometry practice. On these facts, we find that
Hoskins violated Prof.Cond.R. 5.5(a) by continuing to practice law in these matters
while his license was under suspension.
                                     Sanction
       {¶ 23} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, relevant
aggravating and mitigating factors, and the sanctions imposed in similar cases. See
Gov.Bar R. V(13)(A).
       {¶ 24} Here, eight aggravating factors are present. Hoskins has a significant
prior disciplinary record, including the suspension of his Kentucky law license, our
reciprocal suspension of his Ohio license, our subsequent finding that he was in
contempt of that reciprocal suspension, and our indefinite suspension of his Ohio
license on June 28, 2016. See Gov.Bar R. V(13)(B)(1). He also acted with a
dishonest or selfish motive by knowingly continuing to practice law in multiple
cases while his license was under suspension; by repeatedly lying to his clients, the
courts, and other attorneys; and even by impersonating a former colleague to
facilitate his misconduct.   See Gov.Bar R. V(13)(B)(2).        Moreover, Hoskins
engaged in a pattern of misconduct involving multiple offenses, failed to cooperate
in the resulting disciplinary investigations, submitted false statements during the
disciplinary process, failed to acknowledge the wrongful nature of his misconduct,
and harmed his clients. See Gov.Bar R. V(13)(B)(3) through (8).




                                          7
                                SUPREME COURT OF OHIO




        {¶ 25} After the panel hearing, Hoskins submitted a psychologist’s letter to
the board without seeking leave to supplement the record. The board refused to
consider the letter in mitigation because Hoskins had been barred from presenting
documentary evidence at the hearing based on his failure to exchange hearing
exhibits with relator before the hearing. But even if we were to consider the
psychologist’s letter, it does not satisfy all the requirements of Gov.Bar R.
V(13)(C)(7) and, therefore, would be insufficient to establish the existence of a
mitigating disorder.
        {¶ 26} In mitigation, we note that other sanctions or penalties have been
imposed for some of Hoskins’s misconduct—including our finding of contempt
and our imposition of a $600 fine for his continued practice of law while his license
was under suspension, Disciplinary Counsel v. Hoskins, 146 Ohio St.3d 1425,
2016-Ohio-4594, 52 N.E.3d 1201; Cincinnati Bar Assn. v. Hoskins, __ Ohio St.3d
__, 2016-Ohio-4576, __ N.E.3d __, at fn. 2. See Gov.Bar R. V(13)(C)(6). But that
mitigating factor alone is insufficient to overcome the substantial aggravating
factors present in this case.
        {¶ 27} We have recognized that the presumptive sanction for continuing to
practice law while under suspension is disbarment. E.g., Disciplinary Counsel v.
Fletcher, 135 Ohio St.3d 404, 2013-Ohio-1510, 987 N.E.2d 678, ¶ 10; Disciplinary
Counsel v. Sabroff, 123 Ohio St.3d 182, 2009-Ohio-4205, 915 N.E.2d 307, ¶ 21;
Disciplinary Counsel v. Frazier, 110 Ohio St.3d 288, 2006-Ohio-4481, 853 N.E.2d
295, ¶ 54; Disciplinary Counsel v. Allison, 98 Ohio St.3d 322, 2003-Ohio-776, 784
N.E.2d 695, ¶ 12. And we have customarily imposed that sanction on attorneys
who violated our suspension orders on multiple occasions and then failed to
cooperate in the ensuing disciplinary investigation. See, e.g., Cleveland Metro. Bar
Assn. v. Pryatel, 145 Ohio St.3d 398, 2016-Ohio-865, 49 N.E.3d 1286, ¶ 4-6, 18;
Cleveland Metro. Bar Assn. v. Brown, 143 Ohio St.3d 333, 2015-Ohio-2344, 37




                                          8
                                 January Term, 2017




N.E.3d 1199, ¶ 5, 14, 17; Cleveland Metro. Bar Assn. v. Cicirella, 133 Ohio St.3d
448, 2012-Ohio-4300, 979 N.E.2d 244, ¶ 5, 10, 13.
       {¶ 28} In light of Hoskins’s extensive pattern of deliberately and repeatedly
violating this court’s prior orders, the presence of numerous aggravating factors,
and the absence of significant mitigating factors, we find that permanent disbarment
is the only appropriate sanction in this case.
       {¶ 29} Accordingly, we permanently disbar Robert Hansford Hoskins from
the practice of law in Ohio and order him to make restitution of $1,500 to Robert
M. Hanks no later than 90 days from the date of this opinion. Costs are taxed to
Hoskins.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, and
DEWINE, JJ., concur.
       FISCHER, J., not participating.
                                _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Robert Hoskins, pro se.
                                _________________




                                          9